Motion to suspend operation of temporary injunction pending appeal from order granted, except in so far as the order appealed from prohibits the defendants from unlawfully conspiring together to effect the primary purpose of wrongfully injuring the plaintiff’s property rights. The ultimate fact to be determined on the trial of this case is whether the defendants are engaged in a boycott or conspiracy to accomplish an unlawful end, or a lawful end by unlawful means, causing irreparable damage. If the primary purpose of the boycott is to do irreparable injury to plaintiff unless it conducts its business as defendants demand, and defendants are singling out the plaintiff for punishment from all other warehousemen for such unlawful primary purpose, then the plaintiff should prevail. On the other hand, if the primary purpose is to better the conditions of the boyeotters as laborers, and not to do irreparable injury, the boycott is not unlawful. This ease should be tried on the merits at the June term, as indicated by the learned, justice who granted the injunction at Special Term. Present —■ Kelly, P. J., Manning, Kelby, Young and Kapper, JJ.